Filed 1/11/21 P. v. Alonzo CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                   B306238

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. KA100904)
           v.

 JOB EMIL ANDREW ALONZO,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Reversed with
directions.
      Richard I. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, and Chung L. Mar and Noah P. Hill,
Deputy Attorneys General, for Plaintiff and Respondent.
      In March 2012 Job Emil Andrew Alonzo pleaded no contest
in San Bernardino County Superior Court to unlawful driving or
taking a vehicle (Veh. Code, § 10851, subd. (a)) and driving a
vehicle with a blood alcohol level of 0.08 percent or more (id.,
§ 23152, subd. (b)). The court sentenced Alonzo to probation for
36 months. In January 2013 the court transferred Alonzo’s
probation to Los Angeles County pursuant to Penal Code section
1203.9. In October 2014 Alonzo admitted in Los Angeles County
Superior Court he violated probation, and the court sentenced
him to two years in county jail with credit for time served.
      In March 2020 Alonzo filed a petition in Los Angeles
County Superior Court under Proposition 47 (Pen. Code,
§ 1170.18) for recall of his sentence and for resentencing on his
conviction for unlawful driving or taking a vehicle, alleging that
the value of the vehicle was not more than $950. The court
denied the petition, and Alonzo appealed.
      Alonzo concedes he filed his petition under Proposition 47
in the wrong court; he should have filed it in San Bernardino
County Superior Court, not Los Angeles County Superior Court.
(See People v. Adelmann (2018) 4 Cal.5th 1071, 1081 [“even in the
case of a probationary transfer, the original sentencing court is
the proper venue for a resentencing petition under [Penal Code]
section 1170.18”].) Therefore, the order denying Alonzo’s petition
is reversed, and the trial court is directed to dismiss the petition
without prejudice to Alonzo refiling it in San Bernardino County
Superior Court.



                  SEGAL, J.



We concur:        PERLUSS, P. J.           FEUER, J.




                                 2